Citation Nr: 0411015	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  02-21 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for 
residuals of a shell fragment wound of the right knee.

2.  Entitlement to a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left thigh, Muscle 
Group XIV.

3.  Entitlement to a disability rating in excess of 10 percent for 
residuals of a shell fragment wound of the left leg, Muscle Group 
XI.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to May 1953.

This appeal arises from an adverse decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, dated 
in August 2001, that denied the veteran's claims of entitlement to 
increased ratings for the service-connected residuals of shell 
fragment wounds to the right knee, left thigh, and left leg.  The 
denial of the claimed increased ratings was duly appealed and the 
case has been forwarded to the Board of Veterans' Appeals (Board) 
for appellate review.

In a rating decision dated in July 2003, the RO increased the 
rating assigned to the residuals of the veteran's right knee wound 
to a 20 percent disability rating.  The Court of Veterans Appeals 
(Court) has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, a 
subsequent rating decision awarding a higher rating, but less than 
the maximum available benefit, does not abrogate the pending 
appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

As explained below, the Board has determined further action is 
required in order to comply with the VA's duty to assist in the 
development of the veteran's claim.  Accordingly, this appeal is 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action is 
required.

REMAND

The Board finds that a remand is necessary in order for the RO to 
address and fulfill the amended duty to notify and assist, as set 
forth in the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) codified, in pertinent part, 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
veteran must be provided with appropriate notice under the VCAA, 
to include what he must show to prevail in this claim, what 
information and evidence he is responsible for, and what evidence 
VA must secure.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

Review of the veteran's claims folder reveals that although the RO 
sent the veteran a June 2001 letter in an attempt to comply with 
the requirements of the VCAA and its implementing regulation, 38 
C.F.R. §§ 3.159 (2003), that letter addressed entitlement to 
service connection and non-service-connected pension benefits 
rather than entitlement to an increased rating.

The VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c) (2003).  The duty to assist the veteran in obtaining and 
developing available facts and evidence to support his claim 
includes obtaining an adequate VA examination.  38 C.F.R. § 
3.159(c)(4) (2003).  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one that takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed one.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 38 
C.F.R. § 4.70 (2003) (inadequate examinations).

The VA conducted examinations in July 2001 and June 2003 in 
accordance with the VA's duty to assist.  Review of these 
examinations reveals that they are inadequate for rating purposes 
because they do not contain sufficient information to apply the 
Rating Schedule's criteria for the evaluation of the 
musculoskeletal injuries contained in 38 C.F.R. § 4.40, 4.45, 
4.55, 4.56, and 4.59 (2003).  In particular, the examinations do 
not provide sufficient information to evaluate the muscle injuries 
to Muscle Group XIV and XI in accordance with the criteria in § 
4.56.

In view of the foregoing, this case is REMANDED for the following 
action: 

1.  The RO must assure compliance with the requirements of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002) and its implementing 
regulations.  The RO's attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) pertaining to the amended 
version of 38 U.S.C.A. § 5103(a), which requires that the 
Secretary identify for the veteran which evidence the VA will 
obtain and which evidence the veteran is expected to present.  The 
RO should provide the veteran written notification specific to his 
claims of the impact of the notification requirements on his 
claims.  

2.  The VBA AMC should arrange for a VA special orthopedic 
examination by an orthopedic surgeon or other available 
appropriate medical specialist including on a fee basis, if 
necessary, for the purpose of ascertaining the current nature and 
extent of severity of shell fragment wounds to the right knee, 
left thigh, and left leg.

The claims file, a copy of 38 C.F.R. § 4.56 and a separate copy of 
this remand must be made available to and reviewed by the examiner 
prior and pursuant to conduction and completion of the 
examination.  The examiner must annotate the examination report 
that the claims file was in fact made available for review in 
conjunction with the examination.  Any further indicated special 
studies must be conducted.  It is requested that the examiner 
address the following medical issues:

(a) With regard to each muscle injury, the examiner must describe 
whether there is loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and/or 
uncertainty of movement.  Are there indications on palpation of 
loss of deep fascia, muscle substance, or normal firm resistance 
of muscles and do tests of strength and endurance demonstrate 
"positive" or "severe" evidence of impairment?  Are there ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track, with palpation showing loss of deep 
fascia or muscle substance, or soft flabby muscles in wound area.  
Do the muscles swell and harden abnormally in contraction.  Are 
any of the following shown?

(A) X-ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile.
(B) Adhesion of scar to one of the long bones, with epithelial 
sealing over the bone rather than true skin covering in an area 
where bone is normally protected by muscle.
(C) Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests.
(D) Visible or measurable atrophy.
(E) Adaptive contraction of an opposing group of muscles.
(F) Atrophy of muscle groups not in the track of the missile.
(G) Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 

(b) Does the service-connected disability of the right lower 
extremity involve only the knee joint structure, or does it also 
involve the muscles and nerves?

(c) Do each of the service-connected disabilities cause weakened 
movement, excess fatigability, and incoordination, and if so, can 
the examiner comment on the severity of these manifestations on 
the ability of the appellant to perform average employment in a 
civil occupation?  If the severity of these manifestations cannot 
be quantified, the examiner should so indicate.

(d) With respect to the subjective complaints of pain, the 
examiner is requested to specifically comment on whether pain is 
visibly manifested on movement of the joints, the presence and 
degree of, or absence of, muscle atrophy attributable to the 
service-connected disability, the presence or absence of changes 
in condition of the skin indicative of disuse due to the service-
connected disabilities, or the presence or absence of any other 
objective manifestation that would demonstrate disuse or 
functional impairment due to pain attributable to the service-
connected disabilities.

(e) The examiner is also requested to comment upon whether or not 
there are any other medical or other problems that have an impact 
on the functional capacity affected by the service-connected 
disabilities, and if such overlap exists, the degree to which the 
nonservice-connected problem(s) creates functional impairment that 
may be dissociated from the impairment caused by the service-
connected disabilities.  If the functional impairment created by 
the nonservice-connected problem(s) cannot be dissociated, the 
examiner should so indicate.

Any opinions expressed by the examiner should be accompanied by a 
complete rationale.

3.  The RO should readjudicate the issues on appeal.  If any 
benefit sought remains denied, the veteran and his representative 
should be provided a supplemental statement of the case (SSOC) 
that includes all regulations relevant to reductions in disability 
evaluations and an appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





